DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/13/2022 has been entered.  Claims 1-2, 5-6 have been amended.  Claims 7-16 have been cancelled.  Claims 1-6, 17-25 are currently pending in the application.  The amendment overcomes each objection and rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action of 10/13/2021.

Response to Arguments
Applicant's arguments, see pages 2-4, filed 1/13/2022 have been fully considered but they are not persuasive.  Regarding the plate attachment positioned on the end wall between the first extension walls, the plate attachment including a contact plate, US 20070093693 A1 by Geist et al. (hereinafter “Geist”) discloses lens cover 43 mounted to module 34 along the axis of the laryngoscope, between the vertically extending ends of module 34 as shown in Fig. 6.  The lens cover 43 is further described in paragraph [0040] and Fig. 11 as being latched using a “snap-fit” attachment to a lens and a heat sink.  Geist does not disclose the plate attachment including a contact plate in electrical contact with the circuit wire or the pin.  However, US 20100022843 A1 by Pecherer et al. (hereinafter “Pecherer”) discloses a contact plate 52 positioned in laryngoscope handle 10 that serves to provide current from the battery 54 during a selective illumination period. 
Regarding the circuit wire in electrical contact with the contact plate and an end of the power source received by the end cap, Geist discloses negative electrical conductor 72, which provides an electrical connection between negative battery terminal 78 and the upper portion of the device as shown in Fig. 7 including conductive compression spring 46 and heat sink 61.  As further described in paragraph [0043] and Fig. 13, the positive and negative battery terminals are connected via a circuit provided with 
Regarding the pin and the contact plate configured to be electrically connected outside the housing and close and electrical circuit such that power is supplied through the electrical circuit, Geist discloses laryngoscope handle 16 connected to head 18.  Positive battery contact 60 is in electrical contact with the conductive compression spring 46 and module 34.  As shown in Figs. 7 and 11, while the bottom portion of battery contact 60 attaches to the handle 16, the upper connection portion, as well as the additional components that make up the circuit, are located in the head 18 rather than the handle 16.  Geist does not disclose the contact plate; however, Pecherer discloses contact plate 52 as detailed above.  
Please see the rejection under 35 U.S.C. 103 below.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070093693 A1 by Geist et al. (hereinafter “Geist”) in view of US 20100022843 A1 by Pecherer et al. (hereinafter “Pecherer”).
Regarding Claim 1, Geist discloses a disposable handle assembly (handle apparatus 12) comprising: a housing (handle 16) including an end wall at a distal end of the housing (horizontal portion of head 18 mounted to handle 16) and first extension walls extending from the end wall (vertical portions of head 18; [0032]; Fig. 1); an end cap (end cap 50; Fig. 5) attached to a second extension wall on a proximal end of the housing (threaded lower portion of cylinder 22; [0036]; Fig. 5); a power source positioned within the housing between the distal end and the end cap (batteries 39 and 40 in 
Geist does not disclose the plate attachment including a contact plate in electrical contact with the circuit wire or the pin.  However, Pecherer discloses a similar configuration in which laryngoscope handle 10 has illumination unit 12 and is powered by battery unit 37 ([0022, 26]; Fig. 4).  The battery unit includes contact plate 52 and contact pins 51, which facilitate current flow from the battery unit during a selective illumination period ([0027]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Geist with the electrical connectivity disclosed by Pecherer with the benefit of selectively delivering illumination light for intubation purposes (Pecherer [0030]). 
Regarding Claim 2, Geist as modified by Pecherer discloses the disposable handle assembly of claim 1.  Geist discloses the assembly further comprising: an insert positioned between the end wall and the end cap along a longitudinal axis of the housing, and between the power source and the circuit wire in a radial direction (inner rigid cylinder 22 extends radially into a space between batteries 39 and 40 and negative electrical conductor 72; [0033]; Fig. 7), wherein the insert includes rail extensions configured to hold a wire of the circuit wire between the longitudinal wall and the rail extensions and within a longitudinal channel defined by the guide rails (inner rigid cylinder 22 has notches to hold negative electrical conductor 72; Fig. 7).

Regarding Claim 3, Geist as modified by Pecherer discloses the disposable handle assembly of claim 1.  Geist further discloses wherein the end wall defines a first aperture (opening for battery contact 60 between spring 46 and module 34; [0037-38]; Fig. 7) and a second aperture (opening 44; [0035]; Fig. 4) and wherein the pin is configured to extend through the first aperture (battery contact 60 position in Fig. 7) and the plate attachment is positioned on the end wall and covers the second aperture (lens cover 43 extends from head 18 and (along with module 34) covers opening 44; [0037-38]; Figs. 4, 6).
Regarding Claim 5, Geist as modified by Pecherer discloses the disposable handle assembly of claim 1.  Geist discloses the assembly further comprising: a rod extending between the first extension walls (cylindrical rod 21; [0032]; Fig. 1), wherein the rod is configured to be attached to a testing device (laryngoscope 10) that includes a sensor (LED 35; [0035]; Fig. 1), and the pin is electrically connected to the plate attachment through the testing device (battery contact 60 is electrically connected to module 34 and engages with lens cover 43; [0043]; Fig. 13) and power is supplied to the testing device to emit a signal (light emitted from LED 35 through lens 32; [0035]; Figs. 4, 13).
Geist does not disclose a first contact and a second contact.  However, Pecherer discloses laryngoscope handle 10 having illumination unit 12 powered by battery unit 37 ([0022, 26]; Fig. 4).  The battery unit includes contact plate 52, contact pins 51, and contact pads 53, which provide current out of the battery unit during a selective illumination period.  Each of the contact pads 53 engages the contact plate 52 as well the corresponding contact pin 51 ([0027]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Geist with the 
Regarding Claim 6, Geist as modified by Pecherer discloses the disposable handle assembly of claim 1.  Geist discloses the assembly further comprising: a rod extending between the first extension walls (cylindrical rod 21; [0032]; Fig. 1), wherein the rod is configured to be attached to a medical instrument (laryngoscope 10) including a blade (blade 14), a fitting (curved surface 20 for engaging cylindrical rod 21; [0032]; Fig. 1), and a light source (LED 35; [0035]; Fig. 4), and wherein the pin and the plate attachment are configured to engage respective portions of the fitting (battery connector 60 and lens cover 43 engage head 18, into which the curved surface 20 is positioned; Fig. 1) such that the pin is electrically connected to the plate attachment through the fitting (battery contact 60 is electrically connected to module 34 and engages with lens cover 43 within head 18; [0043]; Figs. 1, 13) and power is supplied to the light source to emit light towards a distal tip of the blade (light emitted from LED 35 through optical fiber 15 on the distal end; [0032, 35]; Figs. 4, 13).
Regarding Claim 17, Geist as modified by Pecherer discloses the disposable handle assembly of claim 5.  Geist further discloses wherein the testing device is operable to rotate about the rod relative to the distal end of the housing (blade 14 pivots around head 18; [0032]; Fig. 1).
Regarding Claim 18, Geist as modified by Pecherer discloses the disposable handle assembly of claim 5.  Geist further discloses wherein the testing device is configured to rest on the contact plate when attached to the rod and rotated in a direction relative to the housing (blade 14 is pivoted into engagement with lens cover 43; [0043]; Fig. 13).
Regarding Claim 19, Geist as modified by Pecherer discloses the disposable handle assembly of claim 5.  Geist further discloses wherein the testing device further includes a sensor housing (LED/lens/battery pack 30; [0035]; Fig. 4).
Regarding Claim 20, Geist as modified by Pecherer discloses the disposable handle assembly of claim 5.  Geist further discloses a space between battery contact 60 and positive battery terminal 76 so the electrical connection is not completed ([0042-43]; Fig. 4).
Geist does not disclose wherein the second contact is spaced from the contact plate when the testing device is in an un-actuated state.  However, Pecherer discloses laryngoscope handle 10 having 
Regarding Claim 21, Geist as modified by Pecherer discloses the disposable handle assembly of claim 5.  Geist further discloses engaging lens cover 43 and module 34 with positive battery contact 76 to complete the LED drive circuit ([0042-43]; Fig. 13).
Geist does not disclose wherein the second contact is pressed against the contact plate when the testing device is in an actuated state.  However, Pecherer discloses laryngoscope handle 10 having illumination unit 12 powered by battery unit 37 ([0022, 26]; Fig. 4).  The battery unit includes contact plate 52, contact pins 51, and contact pads 53, which provide current out of the battery unit during a selective illumination period.  Each of the contact pads 53 engages the contact plate 52 as well the corresponding contact pin 51 ([0027]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Geist with the electrical connectivity disclosed by Pecherer with the benefit of selectively delivering illumination light for intubation purposes (Pecherer [0030]). 
Regarding Claim 22, Geist as modified by Pecherer discloses the disposable handle assembly of claim 5.  Geist further discloses selectively closing the electrical circuit such that power is supplied from the power source through the electrical circuit and to the sensor (power supplied to LED 35 through the LED drive circuit; [0043]). 
Geist does not disclose a first contact and a second contact.  However, Pecherer discloses laryngoscope handle 10 having illumination unit 12 powered by battery unit 37 ([0022, 26]; Fig. 4).  The battery unit includes contact plate 52, contact pins 51, and contact pads 53, which provide current out of the battery unit during a selective illumination period.  Each of the contact pads 53 engages the contact plate 52 as well the corresponding contact pin 51 ([0027]; Fig. 4).  It would have been obvious to one of 
Regarding Claim 23, Geist as modified by Pecherer discloses the disposable handle assembly of claim 5.  Geist further discloses wherein the sensor is configured to emit at least one of a light signal, an audible signal, and a vibratory signal in response to the electrical circuit being closed (light is emitted from LED 35 when the circuit is closed; [0042-43]).
Regarding Claim 24, Geist as modified by Pecherer discloses the disposable handle assembly of claim 5.  Geist further discloses wherein the sensor is an LED (LED 35; [0035]; Fig. 4).
Regarding Claim 25, Geist as modified by Pecherer discloses the disposable handle assembly of claim 20.  Geist further discloses a space between module 34 and positive battery terminal 76 so the electrical connection is not completed ([0042-43]; Fig. 4).
Geist does not disclose a first contact and a second contact.  However, Pecherer discloses laryngoscope handle 10 having illumination unit 12 powered by battery unit 37 ([0022, 26]; Fig. 4).  The battery unit includes contact plate 52, contact pins 51, and contact pads 53, which provide current out of the battery unit during a selective illumination period.  Each of the contact pads 53 engages the contact plate 52 as well the corresponding contact pin 51 ([0027]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Geist with the electrical connectivity disclosed by Pecherer with the benefit of selectively delivering illumination light for intubation purposes (Pecherer [0030]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Geist in view of Pecherer as applied to claim 3 above, and further in view of U.S. Patent No. 4,406,280 A by Upsher (hereinafter “Upsher”).
Regarding Claim 4, Geist as modified by Pecherer discloses the disposable handle assembly of claim 3.  Geist further discloses wherein the circuit wire includes a first spring (conductive compression spring 46; [0037, 42]; Fig. 8), a second spring (spring 51; [0036]; Fig. 5), and a wire extending between 
Neither Geist nor Pecherer disclose wherein the first spring is positioned within the second aperture and contacts the plate attachment covering the second aperture.  However, Upsher discloses a similar configuration in which laryngoscope handle 12 has conductive spring 34 that engages actuating pin 36 extending through a hole (see Fig. 2) into an upper handle portion 16 (Col 3, lines 36-45 and Col 4, lines 27-41; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Geist with the spring disclosed by Upsher with the benefit of producing an economic and compatible device for providing observation light (Col 1, lines 35-49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,142,353 B2
US 20040122292 A1

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795